Citation Nr: 1812325	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-37 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel







INTRODUCTION

The Veteran served on active duty from June 1979 to September 1979 and December 1981 to September 1985.  He subsequently served in the Air National Guard through 1999 with multiple additional periods of active duty for training and inactive duty for training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In March 2014, the Veteran testified at a personal hearing before a decision review officer.  In October 2017, he presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  Transcripts of both hearings have been associated with the Veteran's VA claims file.

In February 2010, the Veteran retained the services of a veterans service organization as his representative.  However, in January 2018, the Veteran revoked his assignment of power of attorney to the representative and reported that he intended to proceed without representation.


FINDING OF FACT

The evidence is at least evenly balanced as to whether the currently diagnosed non-Hodgkin's lymphoma is as likely as not related to the Veteran's active military service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, non-Hodgkin's lymphoma was incurred in his active military service.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for disability resulting from either disease or injury incurred or aggravated during active duty for training (ACDUTRA).  With respect to time periods of inactive duty for training (INACDUTRA), service connection may only be granted for injury (and not disease) so incurred or aggravated.  38 U.S.C. §§ 101 (24), 106, 1110, 1131 (2012).  Only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert, 1 Vet. App. at 54.

In this matter, the Veteran contends that he suffers from non-Hodgkin's lymphoma due to exposure to jet fuel and chemical solvents during his active military service.  For the reasons set forth below, the Board concludes that service connection is warranted.

As indicated above, the Veteran served on active duty from June 1979 to September 1979 and December 1971 to September 1985.  He had subsequent service in the Air National Guard through 1999 with multiple periods of active duty for training (ACDUTRA).  See the Credit Summary dated in November 1999.

With regard to the Veteran's assertions of exposure to jet fuels and chemical solvents while on active duty, the record confirms that he served as an aircraft mechanic, aircraft maintenance specialist, and crew chief during his active military service.  The Board finds that the circumstances of the Veteran's service are consistent with his contentions of in-service exposure to jet fuels and chemical solvents; as such, exposure is conceded.

Computerized tomography (CT) scans conducted in July 2008 revealed tumors in the Veteran's left lung and liver.  He was subsequently diagnosed with non-Hodgkin's lymphoma in August 2008.

In a February 2010 letter, the Veteran's treating oncologist, Dr. J.C., noted that, during his military service, the Veteran "developed an extended exposure history to the jet fuels, exhaust, hydraulic fluids, engine oils, and other solvents used in the maintenance of high performance jet aircraft."  Dr. J.C. continued, "[b]eginning in 2008, this gentleman began to experience symptoms including the development of respiratory symptoms including shortness of breath with exertion and then development of nonproductive cough.  Evaluation in August 2008 revealed the presence of two large mass lesions," one in the left lung and another in his liver.  Dr. J.C. observed,

It is notable that [the Veteran's] past medical history had otherwise been entirely negative.  [The Veteran] had not experienced other illnesses in his lifetime, had been taking no medications and had undergone no previous therapies other than maxillofacial.  His social habits avoided the use of tobacco or alcohol products . . . There is no family history of occurrence of either cancer or lymphoma in either the patient's mother or father, two brothers and one sister.
During my discussions with [the Veteran], I have brought to his attention the character of marginal zone lymphoma which involves a slowly developing and low grade malignancy of the immune system that is known to progress slowly over time.  For the purpose of his disability evaluation and factoring in a low tumor doubling time which may be as long as 200-400 days, we estimate that the development of [the Veteran's] lymphoma may have preceded his diagnosis by a factor of anywhere from three to six years.  Findings from his evaluation suggest exogenous exposure to toxins include the nature of marginal zone lymphoma which is considered an antigen-driven lymphoproliferative disorder.  The development of marginal zone lymphoma is now felt to represent a net result of chronic stimulation of the immune system that might occur . . . This concern is amplified by the development of lymphoma within the lung and liver, two organs which are closely involved with exposure and detoxification of exogenously exposed agents.

Dr. J.C. further opined that the Veteran's exposure over a twenty year period, "particularly to the motor fuels used in the maintenance of aircraft has now been associated with an important environmental source for the alkylanilines that are well-known to be carcinogenic.  These exogenous toxins, belonging [to] the class of monocyclic aromatic amines, have now been linked with the development of cancer including malignant lymphoma."  See the letter from Dr. J.C. dated February 2010.

The Veteran also submitted numerous journal articles in support of his contentions that his non-Hodgkin's lymphoma is causally related to his in-service exposure to jet fuel and chemical solvents.

In addition, the Veteran submitted medical opinions from treating oncologists, Drs. N.C. and S.B., in support of his assertions.  In identical medical statements, Drs. N.C. and S.B. reported that the Veteran's non-Hodgkin's lymphoma "is at least as likely (50/50) than not a result of his exposure to the chemical Benzene in jet fuel and solvents while performing his Air Force duties as an F-16 crew chief."  The treatment providers indicated that their opinions are "based on accepted medical studies of 'Benzene Exposure and Risk of Non-Hodgkin's Lymphoma,' which concludes a direct connection between Benzene exposure and non-Hodgkin's lymphoma," as well as their years of medical experience.  Drs. N.C. and S.B. further noted that the Veteran "has no other known history that would cause or contribute to his non-Hodgkin's lymphoma."

A VA medical opinion was obtained in July 2014, at which time the examiner determined that it is less likely than not that the Veteran's non-Hodgkin's lymphoma "is due to signs or symptoms in National Guard service or caused by benzene/jet fuel exposure that occurred during National Guard service from 1985 to 2000."  The examiner explained, "[t]here have been numerous studies of military exposure to jet fuel and the potential for development of cancer."  The examiner continued, "[i]n short, although increased risk for the development of some malignancies has been found, no study has shown an increased risk for the development of leukemia or lymphoma.  Nothing was found in the evidence of record to show that the Veteran at any time had exposure beyond that expected in his MOS."

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The United States Court of Appeals for Veterans Claims (Court) has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board has reviewed the evidence, weighing the positive nexus opinions of Dr. J.C., Dr. N.C., and Dr. S.B. against the negative nexus opinion of the July 2014 VA examiner.  Significantly, in his February 2010 statement, Dr. J.C., the Veteran's oncologist, provided a detailed explanation for his conclusions in support of nexus.  See Nieves-Rodgriguez, supra; see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  The Board notes that, as set forth above, absolute certainty is not required in claims for VA benefits; rather, under the benefit-of-the-doubt rule, for the Veteran to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of the positive and negative evidence.  See Gilbert, 1 Vet. App. at 54.  The opinion of Dr. J.C. was corroborated by the nexus opinions of Dr. N.C. and Dr. S.B., the Veteran's other treating oncologists, who reported that the Veteran's non-Hodgkin's lymphoma could be causally linked to his exposure to jet fuel and chemical solvents during his military service.  The fact that there is agreement between the Veteran's treating physicians lends probative weight to their conclusions.

Overall, the Board finds that the record supports the award of service connection for the diagnosed non-Hodgkin's lymphoma.  Given the positive nexus opinions from Dr. J.C., Dr. N.C., and Dr. S.B. and the credible lay statements of the Veteran, the evidence is at least evenly balanced as to whether the current non-Hodgkin's lymphoma is related to the Veteran's conceded exposure to jet fuel and chemical solvents during his active duty service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for non-Hodgkin's lymphoma is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.







ORDER

Entitlement to service connection for non-Hodgkin's lymphoma is granted.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


